DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 6 – “the amount”;
Claim 6 – “the total weight”; and
Claim 7 – “the thickness”.
Claims 8, 10, 12, 14, 16, 18 and 20 recite in part “a retardation film as claimed in…”  The limitation is considered to be “the
Claims 9, 11, 13, 15, 17, 19 and 21 recite in part “a circular polarizer as claimed in…”  The limitation is considered to be “the circular polarizer as claimed in…”
Claims 2 and 3 recite in part “wherein the retardation film preferably satisfies a formula”.  It is unclear whether the limitations following “preferably” should be given patentable weight.  For examination purposes, the limitations are considered to be “wherein the retardation film satisfies a formula”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Chemical Co., Ltd. (CN 110133785), hereinafter “Sumitomo”, in view of Futamura et al. (US 2008/0231793).

Regarding claim 1, Sumitomo discloses a retardation film (3, Fig. 1),
wherein the retardation film satisfies a formula as follows:
R0(650nm)/R0(550nm)>1 (p. 5)
0(550nm) is an in-plane retardation at a wavelength of 550nm, and the R0(650nm) is an in-plane retardation at a wavelength of 650nm (p. 5).
Sumitomo fails to explicitly disclose a water-soluble polymer matrix; at least a water-soluble dichroic dye dispersed in the water-soluble polymer matrix, wherein the water-soluble dichroic dye has a molecular long-axis aligned along a stretching direction of the water-soluble polymer matrix, wherein the water-soluble dichroic dye has a maximum absorption wavelength between 550 nm and 650 nm, and has a dichroic ratio greater than 10 at the maximum absorption wavelength.
However, Futamura discloses a retardation film (see Fig. 1), comprising:
a water-soluble polymer matrix (1; paras. [0063, 0077, 0097, 0154, 0163]);
at least a water-soluble dichroic dye (2; paras. [0068, 0088, 0099, 0154, 0163]) dispersed in the water-soluble polymer matrix (1), wherein the water-soluble dichroic dye has a molecular long-axis aligned along a stretching direction of the water-soluble polymer matrix (see Fig. 1 and para. [0085]), wherein the water-soluble dichroic dye has a maximum absorption wavelength between 550 nm and 650 nm (considered visible light range; paras. [0054-0056, 0069, 0073]), and has a dichroic ratio greater than 10 at the maximum absorption wavelength (para. [0071]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a water-soluble polymer matrix; at least a water-soluble dichroic dye dispersed in the water-soluble polymer matrix, wherein the water-soluble dichroic dye has a molecular long-axis aligned along a stretching direction of the water-soluble polymer matrix, wherein the water-soluble dichroic dye has a maximum absorption wavelength between 550 nm and 650 nm, and has a dichroic ratio greater than 10 at the maximum absorption wavelength, as in Futamura, into the film of Sumitomo to facilitate the 

Regarding claim 2, Sumitomo discloses wherein the retardation film (3) preferably satisfies a formula as follows:
1.30>R0(650nm)/R0(550nm)>1.05 (p. 5)

Regarding claim 3, Sumitomo discloses wherein the retardation film (3) preferably satisfies a formula as follows:
R0(450nm)/R0(550nm)≤1 (p. 5)
wherein the R0(450nm) is an in-plane retardation at a wavelength of 450nm (p. 5).

Regarding claim 4, Sumitomo fails to explicitly disclose wherein the water-soluble polymer matrix is selected from one of the group consisting of polyol polymer, polyester polyol, polyurethane and polysiloxane, or combinations thereof.
However, Futamura discloses wherein the water-soluble polymer matrix (1) is selected from one of the group consisting of polyol polymer, polyester polyol, polyurethane and polysiloxane, or combinations thereof (para. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the water-soluble polymer matrix is selected from one of the group consisting of polyol polymer, polyester polyol, polyurethane and polysiloxane, or combinations thereof, as in Futamura, into the film of Sumitomo to use an optically transparent resin, useful in displays for viewing.

Regarding claim 5, Sumitomo fails to explicitly disclose wherein the water-soluble dichroic dye is an azo compound or a salt thereof.
However, Futamura discloses wherein the water-soluble dichroic dye (2) is an azo compound or a salt thereof (para. [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the water-soluble dichroic dye is an azo compound or a salt thereof, as in Futamura, into the film of Sumitomo to use a dye with a high dichroic ratio for higher function (Futamura, para. [0049]).

Regarding claim 6, Sumitomo fails to explicitly disclose wherein the amount of the water-soluble dichroic dye ranges from 0.1wt% to 0.5wt% based on the total weight of the water-soluble polymer matrix.
However, Futamura discloses wherein the amount of the water-soluble dichroic dye (2) ranges from 0.1wt% to 0.5wt% based on the total weight of the water-soluble polymer matrix (1) (paras. [0089-0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the amount of the water-soluble dichroic dye ranges from 0.1wt% to 0.5wt% based on the total weight of the water-soluble polymer matrix, as in Futamura, into the film of Sumitomo to maintain an optically transparent film, useful in displays for viewing.

claim 7, Sumitomo discloses wherein the thickness of the retardation film (3) ranges from 5μm to 100μm (p. 5).

Regarding claims 8, 10, 12, 14, 16, 18 and 20, Sumitomo discloses a circular polarizer (1), comprising a retardation film (3) as claimed in claims 1-7, respectively (see Fig. 1).

Regarding claims 9, 11, 13, 15, 17, 19 and 21, Sumitomo discloses an electroluminescent display (10), comprising:
an electroluminescent display panel (20); and
a circular polarizer (1) as claimed in claims 8, 10, 12, 14, 16, 18 and 20, respectively, disposed on a light-emitting side of the electroluminescent display panel (see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAISLEY L WILSON/Primary Examiner, Art Unit 2896